Citation Nr: 1230396	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-22 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for numbness and tingling of the left lower extremity.

2.  Entitlement to service connection for numbness and tingling of the right lower extremity.

3.  Entitlement to service connection for left knee disability, including as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a disability of the cervical spine. 

5.  Entitlement to service connection for headaches, including as secondary to a disability of the cervical spine.

6.  Entitlement to service connection for a right shoulder disability, including as secondary to a disability of the cervical spine. 

7.  Entitlement to service connection for a left shoulder disability, including as secondary to a disability of the cervical spine.



8.  Entitlement to service connection for numbness and tingling of the left upper extremity, including as secondary to a disability of the cervical spine.

9.  Entitlement to service connection for numbness and tingling of the right upper extremity, including as secondary to a disability of the cervical spine.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 28, 1979, to August 10, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board remanded the matter for evidentiary development, but further development is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  





REMAND

On the claims of service connection for numbness and tingling of the lower extremities, a disability of the cervical spine, headaches, right and left shoulder disabilities, and numbness and tingling of the upper extremities, the Veteran asserts that he was pushed down a flight of stairs during basic training and sustained a neck injury, resulting in the disabilities he now claims.  He states that he was hospitalized for 10 days.  In May 2009, the Veteran stated that he had surgery in 1979 at Hillcrest Osteopathic Hospital in Oklahoma City.

In March 2011, in its remand, the Board requested the records for the in-service hospitalization at the Naval Regional Medical Center Annex, Naval Training Center, in Orlando, Florida, noting that the facility had been closed and from the Naval Regional Medical Center, in Orlando, Florida.

In April 2011, a representative of a service department stated that the records requested had not been retired to the National Personnel Records Center. 

VA then found that the records from the Naval Regional Medical Center Annex, Naval Training Center, in Orlando, Florida, were unavailable, but a like finding was not made for the Naval Regional Medical Center, in Orlando, Florida. 

As VA will make as many requests as are necessary to obtain relevant service department records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.

On the claim of service connection for a left knee disability, in its remand, the Board requested that the Veteran be afforded a VA examination.  The examination was conducted in April 2011.  The VA examiner stated that an opinion about a nexus to service would be speculative.  





As there is evidence in service of bilateral chondromalacia patellae, which was not addressed, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request in-patient records from June 28, 1979, to August 10, 1979, from the Naval Regional Medical Center in Orlando, Florida.  

If no records are found and further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to submit or to authorize VA to obtain on his behalf the records from June 1979 from the Hillcrest Osteopathic Hospital (Hillcrest Medical Center) in Oklahoma City. 

3.  On the claim of service connection for a left knee disability, afford the Veteran a new VA examination to determine: 

Whether it is at least as likely as not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:  

a).  The current left knee disability is related to left chondromalacia of the patella in June 1979 in service; or, alternatively,  

b).  The current left knee disability is caused by or aggravated by the service-connected right knee disability.   

In this context, the term "aggravation" means a permanent increase in the left knee disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee as contrasted to a temporary worsening of symptoms.  

The Veteran's file, and a copy of this remand, must be provided to the examiner for review.  

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are other potential causes, when the finding in service of chondromalacia is not more likely than any other to cause the Veteran's current left knee disability or the service-connected right disability is not more likely than any other to cause or aggravate the current left knee disability and an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

4.  On completion of the foregoing, adjudicate the claims.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


